 Case 8:19-cv-00055-JLS-DFM Document 35-1 Filed 10/09/19 Page 1 of 2 Page ID #:166




1

2

3

4

5

6

7
                                 UNITED STATES DISTRICT COURT
8
                                CENTRAL DISTRICT OF CALIFORNIA
9

10

11
     EMMA BONAVENTURE,                                      Case No.: 3:19-cv-00055-JLS-DJM
     individually and on behalf of all others
12
     similarly situated,                                     [PROPOSED] ORDER GRANTING
                                                             STIPULATION TO DISMISS
13
                                 Plaintiff,
14

15             vs.
16
     CMRE FINANCIAL SERVICES,
17   INC.
18
                              Defendant.
19

20

21

22

23

24
                    The Court has reviewed the Stipulation to Dismiss of Plaintiff Emma

25   Bonaventure and Defendant CMRE Financial Services, Inc. Good cause
26
     appearing, the Court grants the parties’ Stipulation to Dismiss Plaintiff’s individual
27

28   claim, with prejudice, and to dismiss without prejudice the putative class action

     {00123787;1}


                                                       1
                                   [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                                                           Case No. 3:19-cv-00055-JLS-DJM
 Case 8:19-cv-00055-JLS-DFM Document 35-1 Filed 10/09/19 Page 2 of 2 Page ID #:167




1
     claims asserted by Plaintiff pursuant to FRCP 41(a)(1)(A)(ii), with each party to
2    bear their respective attorneys’ fees and costs.
3
     IT IS SO ORDERED.
4

5

6
                                                ____________________________________
                                                Hon. Josephine L. Staton
7                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     {00123787;1}


                                                2
                            [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                                                    Case No. 3:19-cv-00055-JLS-DJM
